      Case 1:20-cv-04011-LTS-RWL Document 11
                                          10 Filed 07/20/20
                                                   07/15/20 Page 1 of 2
                                       U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007

                                                       July 15, 2020


BY ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street                                                            7/20/2020
New York, New York 10007

       Re:     Lederman, et al. v. United States Department of State, 20-cv-4011 (LTS) (RWL)

Dear Judge Lehrburger:

        I write on behalf of both parties in the above-referenced action brought pursuant to the
Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), in advance of the initial pretrial
conference, which is currently scheduled on July 23, 2020. Additionally, in advance of that
conference, the parties have a submission due to the Court on July 16, 2020. The parties
respectfully request that the initial conference be adjourned by approximately one week and that
the corresponding submission be extended until July 24, 2020. This is the parties’ first request
for an extension.

        As a brief overview of this action, Plaintiffs Josh Lederman, a journalist for NBC, and
NBC Universal Media, LLC (Lederman’s employer), bring this action based upon a FOIA
request submitted to the Department of State (“State” or “Department”) on November 14, 2019
(“Request”). The Request sought all emails between an email address that Plaintiffs identified as
the personal email address of Secretary of State Pompeo’s wife and any state.gov email address
for the time period spanning April 26, 2018, to November 13, 2019. Plaintiffs filed the
complaint in this action on May 22, 2020, and State answered the complaint on July 2, 2020.

        The parties are still in the process of conferring relating to this matter and gathering
relevant information, which the parties believe will be helpful in proposing a path forward in this
action. Accordingly, the parties request that the initial conference be adjourned to the week of
July 27th and that the parties be permitted to make a filing in advance of that initial conference on
July 24, 2020. Currently, the parties are available for a conference on July 29, 30, and 31.

       The parties thank the Court for its attention to this matter.
     Case 1:20-cv-04011-LTS-RWL Document 11
                                         10 Filed 07/20/20
                                                  07/15/20 Page 2 of 2

Page 2 of 2


                                                Respectfully,

                                                AUDREY STRAUSS
                                                Acting United States Attorney for the
                                                Southern District of New York

                                         By: _/s/ Alexander J. Hogan_______
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             E-mail: alexander.hogan@usdoj.gov


              The Initial Pretrial Conference currently set for July 23, 2020
              at 2:30 p.m. is rescheduled to August 11, 2020 at 2:30 p.m.

              Counsel shall jointly complete and file Judge Lehrburger’s
              [Proposed] Civil Case Management Plan and Scheduling
              Order, which must be submitted in compliance with Judge
              Lehrburger’s Individual Practices, no later than August 4,
              2020, by 5:00 p.m.



               7/20/2020




                                            2
